DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 30 objected to because of the following informalities:  the word “surround” on line 8 should be “surrounding”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 and 31-32, and claims 24-29, 33-38 dependent on them,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 31 recite “control the transmitter to skip at least one subsequent laser beam” and “skipping at least one subsequent laser beam” respectively. The meaning of “skip” and “skipping” is not clear in the context of the claim. The laser beams originate from a single laser, and the laser beam is scanned resulting in multiple laser pulses at different locations. It is not clear, however, that skipping a laser pulse (as used in for example, claims 26 and 35) is the same or different from skipping a laser beam. Therefore, one skilled in the art would not be able to determine the metes and bounds of claims 22-23 and 31-32. Clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 24-25, 30, 33-34 and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LaChapelle (US 10,551,501).
With regard to claim 21, LaChapelle discloses an optical sensing device (Fig. 1), comprising:
a transmitter (light source 110, mirror 115, and scanner 120) and configured to scan a surrounding environment of the optical sensing device using a plurality of laser beams (scanner 120  steers the output laser beam in one or more directions, 12th col. lines 25-27; the laser beam may be pulsed, which the scanner scans across a field of regard 13th col. lines17-22);
a receiver  (140) configured to receive one or more reflected laser beams reflected from the surrounding environment; and
a controller  (150) coupled to the transmitter and the receiver, wherein the controller is configured to:
detect, based on the one or more reflected laser beams received by the receiver, an object in the surround environment;
determine a distance between the object and the optical sensing device;
compare the distance with a distance tolerance value; and after determining that the distance is equal to or less than the distance tolerance value (minimum distance), control the transmitter to reduce energy of one or more subsequent laser beams to be emitted to the surrounding environment (36th col. lines 1-7).
With regard to claims 24 and 33, the energy  of at least one subsequent pulse is reduced, resulting in reduced energy of the laser beam (36th col. lines 1-7).
	With regard to claim 25 and 34, the laser beam comprises a sequence (or train) of pulses  (3rd col. lines 65-67).
With regard to claim 30, LaChapelle discloses  a method of controlling laser light emission by an optical sensing  device, comprising
scanning a surrounding environment of the optical sensing device using a plurality of laser beams  (scanner 120  steers the output laser beam in one or more directions, 12th col. lines 25-27; the laser beam may be pulsed, which the scanner scans across a field of regard 13th col. lines17-22);
receiving one or more reflected laser beams reflected from the surrounding environment (at receiver a (140))
detecting, based on the received one or more reflected laser beams, an object in the surrounding environment
determining a distance between the object and the optical sensing device;

comparing the distance with a distance tolerance value (minimum distance); and
after determining that the distance is equal to or less than the distance tolerance value, reducing energy of one or more subsequent laser beams to be emitted to the surrounding environment (36th col. lines 1-7)..
With regard to claim 39, LaChapelle discloses that the method of claims 30-31, which is disclosed in (36th col. lines 1-7)  may be implemented in processor-executable software which may reside on a computer-readable non-transitory storage medium ( 38th col. lines 12-24).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-23, 26-27, 31-32, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over LaChappelle as applied to claims 21, 24-25, 30 and 33-34 above, and further in view of Droz et al. (US 9,121,703).
With regard to claims 22-23 and 31-32, LaChapelle does not disclose that the controller is configured to control the transmitter to skip at least one subsequent laser beam to reduce the energy of one or more subsequent laser beams to be emitted. However, Droz et al. teach in the same field of endeavor, an optical sensing device, and its method of operation (Fig. 4, and 16th  col. lines 1-15) with a transmitter configured to scan a surrounding environment using a plurality of laser beams (i. e. pulses directed to different positions), a receiver configured to receive one or more reflected laser beams reflected from the surrounding environment (408), and a controller coupled to the transmitter and receiver, configured to detect an object in the surrounding environment, compare the distance with a tolerance value (second threshold distance, step  410)), and after determining that the distance is equal to or less than the distance tolerance value, control the transmitter to skip (avoid emission)  at least one subsequent laser beam (step 414).  It would have been obvious to one skilled in the art, e. g. an optical engineer, to configure the controller in the optical sensing system and method of LaChapelle, to include the steps taught by Droz, for the purpose of avoiding harming a person’s eyes when they are too close to the laser beam, without making the sensing device too complex  (Droz, 3rd col. lines 5-17).
With regard to claims 26-27 and 35-36, the controller of LaChappelle is configured to produce a sequence of laser pulses  (3rd col. lines 65-67).  Droz teaches that the controller is configured to skip laser pulses. Hence, it would have been obvious to one skilled in the art, e. g. an optical engineer, to configure the controller in the optical sensing system of LaChapelle to skip one or more pulses in the sequence of pulses, when an distance to the object is determined to be less than the tolerance value, since this achieves the function of reducing the overall energy directed to the object (e. g.  person’s eyes).  Alternatively, LaChapelle discloses to reduce the power of the laser, which fulfills the same function.

Allowable Subject Matter
Claims 28-29 and 37-38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art dose not disclose or make obvious, determining a value indicating a total power of one or more laser beams to be incident on an aperture at a distance  between the optical sensing apparatus and an object, comparing the value with a predetermined tolerance value,  and after determining that the value is greater than the predetermined tolerance value, reducing the energy value of one or more subsequenct laser beams to be emitted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Lyu, Lu and Lang disclose optical sensing systems and methods.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center at https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645